Citation Nr: 0209026	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for major depression, 
mood disorder, bipolar disorder, unspecified psychosis, and 
schizoaffective disorder.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, her mother, and her father


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the claim 
on appeal.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in May 1998.  A transcript of 
the hearing testimony is associated with the claims file.  In 
August 1998, the Board remanded the case for further 
development.  

As a procedural matter, the Board notes that the veteran 
filed a claim for entitlement to service connection for major 
depression in December 1996.  In May 2001, the veteran filed 
a claim for PTSD on the basis of a sexual assault.  


REMAND

As noted above, the veteran has filed claims for both major 
depression and PTSD.  She has also been diagnosed with 
schizoaffective disorder, polysubstance abuse, mood disorder, 
bipolar disorder, and psychosis not otherwise specified with 
possible organic etiology.  By a decision dated in February 
2002, the RO denied service connection for PTSD.  The veteran 
was notified of this decision and told that she had one year 
to appeal the decision.  In a statement received by the RO in 
March 2002, the veteran stated that she disagreed with the 
decision which denied her service connection for PTSD and she 
requested a statement of the case (SOC).

The RO, in a letter dated in May 2002, acknowledged receipt 
of the veteran's notice of disagreement to the denial of 
service connection for PTSD and gave her 90 days to notify 
the RO whether she wanted to have her case reviewed by the 
Decision Review Officer of by the traditional appeal process.

While the claim of major depression is ready for appellate 
review, the RO has not yet issued a SOC on the issue of 
entitlement to service connection for PTSD.  The United 
States Court of Appeals for Veterans Claims has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not yet issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Nonetheless, because of the various psychiatric diagnoses, 
the Board finds that the issue of entitlement to service 
connection for PTSD is inextricably intertwined with the 
issue pertaining to the veteran's psychiatric claim, 
characterized as major depression.  The fact that the issue 
of PTSD is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.

Further, the Board also notes that 38 C.F.R. § 3.304(f) was 
recently amended, effective March 7, 2002, with regard to the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  Of note, the amended regulation requires 
that VA not deny PTSD claims based on personal assault 
without first advising claimants that evidence from sources 
other than the veteran's service records may help prove the 
stressor occurred.  While the Board notes that the RO 
provided the veteran with a letter substantially complying 
with new requirements in July 2001, the Board finds that she 
should clearly be provided with a copy of the amended 
regulations regarding PTSD claims based on personal assault.

Next, due to the uncertainty of the veteran's psychiatric 
diagnosis, the Board finds that a remand and examination are 
in order.  As the Board has determined that an examination is 
necessary, the veteran is hereby notified that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a) (2001).  The provisions of 38 C.F.R. § 3.655 address 
the consequences of her failure to attend scheduled medical 
examinations.  Specifically, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  

Further, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, she is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for PTSD to the 
veteran and her representative.  The RO 
should advise the veteran of the new 
provisions of 38 C.F.R. § 3.304(f)(3) 
regarding evidence from sources other 
than her service records which may be 
used to corroborate her account of 
stressor incidents.  

2.  The RO should request that the 
veteran identify all recent medical care 
relevant to a psychiatric disorder.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain records from the sources 
identified by the veteran which are not 
already on file.

3.  The veteran should be scheduled for 
an examination to evaluate her 
psychiatric disorder(s).  Specifically, 
the examiner is asked to address the 
following questions:

? What is the nature of the veteran's 
current psychiatric disorder(s)?  In 
responding to this question, the 
examiner should attempt to reconcile 
the multiple psychiatric diagnoses of 
record.
? If a psychiatric disorder is shown, is 
it as likely as not that the 
psychiatric disorder was the result of 
military service?
? If PTSD is shown, is it as likely as 
not that PTSD was the result of 
military service, drug/alcohol abuse, 
or to some other event or occurrence?
? If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
the "stressors" which he or she found 
to be sufficient to have caused the 
disorder and the factual basis relied 
upon in making that determination.  It 
should be indicated whether 
psychological test results are 
consistent with PTSD.  All indicated 
tests should be accomplished and all 
clinical findings should be reported 
in detail.  The claims files must be 
provided to the examiner for review 
prior to the examination.

The examiner should identify the 
information on which any opinion is 
based.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner. 

4.  Thereafter, the RO should readjudicate 
this claims.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


